The opinion of the Court was delivered hy
Todd, J.
The City of New Orleans is appellant from a judgment of the late Second District Court of said City, dismissing her opposition to a final account of administration of the succession of Jean Marie Duran, deceased.
The opposition of the City is based upon a claim for drainage taxes, amounting to two hundred and thirty-seven dollars and sixty cents, and was filed on the 18th of March, 1878.
On the 19th of March, a judgment was rendered, and signed on the 23d same mouth, homologating the account so far as not opposed. This was the sole opposition to the account. Under, or hy the effect of that judgment, the entire funds of the succession, save enough to cover the amount of the City’s claim, were distributed, as suggested in the account, or such is presumed to he the case, from the effect and terms of the judgment, leaving open for contestation, and the only fund remaining for distribution, the amount in controversy between the City and the succession for the taxes mentioned.
*586In the following December the opposition was tried, and judgment rendered dismissing the same. From this judgment of dismissal, and from this judgment alone, and not from any previous judgment or action of the Court, with reference to the account, this appeal was taken. The first judgment disposing of the entire fund to be distributed, save the small amount in suit, and homologating the account wherein not opposed, has long since become final. The claim of no creditor of tho succession reported in the tableau was opposed, nor opposition made to the distribution of the succession funds, save the amount of this tax claim of the City; and respecting this tax claim, no question is raised touching its legality or constitutionality.
The only amount that can possibly be distributed or paid by or under any judgment of this Court, and in fact the only amount involved when this appeal was filed, and even before it was taken, is the sum in litigation. The fund to bo distributed is only $237.60, and the amount claimed therein is just $237.60, thus plainly demonstrating that tho matter in controversy is not within the limits of our jurisdiction. This want of jurisdiction we are bound to notice.
The appeal is, therefore, dismissed at the cost of the apt>ellant.
Justices Poché and Fenner dissent.